Clarke, Chief Justice.
William Brewster was convicted of the murder and armed robbery of Lafayette Favors. He was sentenced to life imprisonment and twenty years, to run concurrently.1 On appeal he contends that the court erred in denying his motion for a directed verdict of acquittal.
Testimony at trial revealed that Brewster was angry because the victim sold him “dummies,” a substitute for crack cocaine. Several witnesses heard Brewster threaten to kill the victim and saw that he had a gun when he made the threats. Although there was apparently no eyewitness to the actual killing, several witnesses heard the sounds of gunshots, heard someone shout at the victim, telling him to give his money back, saw Brewster drag the victim out of a vacant apartment, and saw Brewster going through the victim’s pockets, yelling about his money. A witness saw a gun tucked in Brewster’s waistband. Reviewing the evidence in the light most favorable to the jury’s verdict, we hold that a rational trier of fact could have found appellant guilty of the crime for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The murder was committed on January 11,1989. Brewster was indicted March 7,1989. Following a trial in Fulton County Superior Court, Brewster was convicted and sentenced July 20, 1989. A notice of appeal was filed in the trial court on August 11, 1989. The transcript was certified January 17, 1990. The appeal was docketed in this court January 23, 1990, and the case was submitted for decision on March 9, 1990.